



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Blackwood, 2013 ONCA 219

DATE: 20130408

DOCKET: C54667

Sharpe, Watt and Hoy JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Marvin Blackwood

Appellant

Michael Dineen, for the appellant

Rosella Cornaviera, for the respondent

Heard: March 21, 2013

On appeal from the conviction entered by Justice Julie A.
    Thorburn of the Superior Court of Justice on June 10, 2010, with reasons
    reported at 2010 ONSC 6141.

ENDORSEMENT

[1]

The appellant was convicted of five counts relating to the possession of
    a loaded firearm and five counts related to assaulting police and resisting
    arrest. The central issue at trial and the central issue on this appeal is the
    appellants contention that the police violated his ss. 8, 9 and 10(b)
Charter
rights and that evidence that he was carrying a loaded firearm
    should have been excluded under s. 24(2).

[2]

The appellant was a passenger in a motor vehicle stopped by
    the police for making an illegal right turn. He was asked for and provided
    identification. The trial judge found that his removal from the vehicle
    amounted to an arbitrary detention contrary to s. 9. However, she also found that
    the search of the appellant following a physical altercation with the police
    was not unreasonable because the appellants resistance to the arbitrary
    detention was offensive rather than defensive and because he had used more
    force than was necessary against the police. It followed, in her view, that the
    search of his person that revealed a loaded handgun was not unreasonable. She
    found no breach of s. 10(b) as the appellant had been detained for only a few
    seconds and the police had no opportunity to advise him of his right to counsel
    because of the physical altercation. The trial judge further found that in any
    event the evidence should not be excluded pursuant to s. 24(2).

Adequacy of reasons

[3]

We are not persuaded by the appellants argument that the trial judge
    misapprehended the evidence or that she failed to give adequate reasons to
    explain why she rejected his evidence and accepted that of the police.

[4]

The unusual

feature of this case is
    that there are four different sets of reasons to be

considered.

[5]

Following her initial
Charter
ruling, the appellant asked the
    judge to reconsider her reasons on the basis of the transcript of the
voir
    dire
that had only recently become available. In her initial ruling, the
    trial judge found that the appellant had pushed the officer causing him to fall
    to the ground:
R. v. Blackwood
, [2009] O.J. No. 5393 (S.C.). The
    transcript revealed that the appellants push had knocked the officer
    off-balance and that when the officer lunged forward toward the appellant, the
    appellant went down with the officer and fell over top of him. The trial judge
    considered the transcript but concluded that the fact that the officer had
    simply lost his balance without the appellant causing him to fall to the ground
    did not affect her central finding that the appellant had initiated an
    unjustified assault against the police officer and used excessive force:
R.
    v. Blackwood
, 2010 ONSC 1360.

[6]

The appellant then asked the trial judge to recuse herself and declare a
    mistrial because of a reasonable apprehension of bias. Again, this was based
    upon what the appellant contended was a fundamental misunderstanding of the
    evidence. The trial judge gave detailed reasons dismissing that motion:
R.
    v. Blackwood
, 2010 ONSC 2202.

[7]

Finally, the trial judge gave reasons for conviction in
    which she again reviewed the evidence, including the conflicting versions given
    by the appellant and the two police officers as to the altercation giving rise
    to the charge of assaulting police and resisting arrest:
R.
    v. Blackwood
,
2010 ONSC 6141
.

[8]

We are entitled to consider the reasons for the initial
Charter
ruling,
    the reasons for refusing to reconsider the
Charter
ruling, and the
    reasons for refusing the recusal and mistrial motions as those reasons all
    relate to the same issue and were prompted by motions brought by the appellant
    himself. Whether those reasons are read

separately
    or as a whole and together with the reasons for conviction, a clear and
    consistent chain of reasoning is revealed.

[9]

First, the trial judge found the facts in the appellants favour with
    respect to his removal from the car. She ruled that he had been arbitrarily
    detained. Many of the appellants submissions as to the implausibility of the
    officers accounts of what occurred relate to the issue of whether there was an
    arbitrary detention. We agree with the respondent that as the trial judge found
    that the appellant was arbitrarily detained, he cannot succeed on this appeal
    on the basis of any shortcoming in her reasons for finding in his favour on
    that

issue.

[10]

Second,
    with respect to the search of the appellant, the trial judge identified the
    central issue to be whether or not the appellant had used excessive force in
    resisting the police once he was removed from the vehicle. She identified the
    difference between the version offered by the appellant and the version offered
    by both officers as to what started the altercation. The appellant claimed
    Officer Haynes had required the appellant to put his hands on the car and that the
    appellant had swatted at Officer Haynes arm. Both officers denied that the
    appellant was asked to put his hands on the car and testified that the
    appellant had pushed Officer Haynes hard with both hands causing Officer Haynes
    to lose his balance and leading to the altercation that followed. During that
    altercation, Officer Haynes and the appellant fell to the ground. When the
    other officer joined the fray, the appellant bit him three times for which that
    officer had to seek medical attention. Officer Haynes then choked the appellant
    and handcuffed him, leading to the search when the appellant was found to be
    carrying a loaded handgun.

[11]

The
    trial judge considered the conflicting versions given by the appellant and the
    police officers as to this incident and rejected the appellants version of
    having done nothing more than swatted at Officer Haynes arm.

[12]

In
    our view, the trial judges reasons provide adequate explanation for her
    finding that the appellant, although arbitrarily detained, used excessive
    force. She was faced with two conflicting versions of whether the appellant
    reacted to the arbitrary detention with excessive force and she explained why
    she preferred the evidence of the two police officers. We cannot agree that her
    reasons for doing so were based upon any misapprehension of the evidence or
    that her reasons fail to provide a basis for appellate review. The appellants
    submission, ably advanced by Mr. Dineen, in the

end
    amounts to an invitation to retry this aspect of the case and that we cannot do.

Section 10(b) right to counsel

[13]

The
    trial judge found that the police had no opportunity to advise the appellant of
    his right to counsel as it was a matter of seconds between the time he stepped
    out of the car and the time the altercation broke out. We cannot agree that
    that finding was unsupported by the

evidence
    or that it reveals any error of law.

Exclusion of evidence pursuant to s. 24(2)

[14]

Finally,
    we see no error in the trial judges conclusion that in any event, the evidence
    of the loaded firearm should not be excluded pursuant to s. 24(2) of the
Charter
.

Disposition

[15]

Accordingly,
    the appeal is dismissed.

Robert J. Sharpe J.A.

David Watt J.A.

Alexandra Hoy J.A.


